Title: To George Washington from William Fitzhugh, June 1789
From: Fitzhugh, William
To: Washington, George



Dear Sir
Millmont June 1789

Perceiving that Congress in the Establishment of different Ports of Entry &c. in Maryland has in Contemplation to Establish an Office on St Marys River Potomack—Permit me among the numerous applicants for those offices to recommend in the warmest Terms Capt. Robert Chesley for that of Saint Marys residing on that river. He is a Gentleman well qualified to discharge the duties of the office—was a Brave officer Captain in the Maryland line of the American Army unfortunately captured at Staten Island and was a Prisoner upwards of three years[.] He is the Eldest son of my old Friend Robert Chesley Esqr. who Possibly may have been Known by you. I have the

honor to Be with Perfect respect and Esteem yr Ecys affet. & obligd ⟨Hble⟩ Sert

William Fitzhugh

